DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/2022 has been entered.
Response to Amendments
Claims  1-3, 5-7, 10, 13-16 and 20 are amended.
Claims 4 and 19 are canceled.
Claims 1-3,5-18 and 20-23 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contain “the BOT-selecting component is configured to intercept signals” and “the BOT-selecting component is configured to store BOT delegation signals”,  subject matters which are not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Response to Arguments
Applicant’s arguments/remarks, (see pages 14-22), filed on 25, April 2022, with respect to the prior art rejection(s) of claim(s) have been considered but is moot because the argument do not apply to the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3, 10-11, 13-14 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emery et al. (US 2018/0181558 A1), Sagar et al. (US 2017/0366621 A1).

Regarding claim 1, Emery discloses a system comprising (Emery [0006] discloses systems, and programming for facilitating a user-machine conversation:
            hardware logic circuitry implemented by one or more hardware processors ((CPU) 1520) that execute machine-readable instructions stored in a memory (disk 1570), and/or by one or more other hardware logic components that perform operations using a task-specific collection of logic gates (Emery [0121] discloses central processing unit (CPU) 1520, in the form of one or more processors, for executing program instructions. The exemplary computer platform includes an internal communication bus 1510, program storage and data storage of different forms, e.g., disk 1570, read only memory (ROM) 1530, or random access memory (RAM) 1540, for various data files to be processed and/or communicated by the computer, as well as possibly program instructions to be executed by the CPU),
 the hardware logic circuitry being configured to implement a BOT selecting component (Bot routing engine 140), wherein:(Emery [0042] discloses how a conversational bot routing engine 140 uses a degree of validity to select a bot. Therefore, when the degree of validity does not exceed a predefined threshold, the conversational bot routing engine 140 may select a new bot to provide a better reply for the query):
            the BOT-selecting component (140) is configured to intercept signals directly communicated among a collection of conversational BOTs (150) that execute on one or more computing devices that are remote from the system, wherein the conversational BOTs of the collection are configured to conduct natural language conversations with users (Emery: fig. 1 Conversational Bot Routing Engine 140 and Conversational Bots 150-1_3 and figure 4 example of natural language conversation of Weather Bot in response to UserQuery (directly communicating/intercepting conversational signals); Fig. 1 discloses 110-1 to 110-4 user devices that are remote from a conversational Bot Routing Engine 140 interacting with conversational Bots 150-1 to 150-3. Fig. 14, discloses user device on which a user interface for a dialog with a conversational bot is presented and interacted-with is a mobile device 1400, including, but is not limited to, a smart phone, a tablet, a music player, a handled gaming console, a global positioning system (GPS) receiver, and a wearable computing device (e.g., eyeglasses, wrist watch, etc.), or in any other form factor) and 
           provide different services to the users via the natural language conversations (Emery: Figure 3 example Conversational Bots depicted in tree hierarchy for different services of weather, restaurants, hotels and sports);
           the BOT-selecting component (140) is configured to, based at least on the intercepted signals (Emery: Figure 1 and 5 Conversational Bot Routing Engine 140 that intercepts signals and external to Conversational Bots 150-1_3; Fig.6, in step 604, user request is intercepted and analysis a user’s request. Also, in step 612 bot reply is intercepted and analyzed), 
the BOT-selecting component (fig. 5, 140) is configured to store BOT delegation signals in a signal data store (historical data/previous matched bot), the BOT delegation signals conveying the detected BOT delegation instances (Emery, fig. 5, [0061] discloses Conversational Bot Routing Engine 140, which includes a bot reply analyzer 530 storing query/reply pairs BOT delegation signals and providing the pair to the bot recommendation model trainer 550 for training a bot recommendation model. A query/reply pair may include a historical query and a historical reply corresponding to the historical query. The historical reply was provided by a conversational bot with an associated confidence score; [0039] discloses the bot may be selected by the user or a default bot recommended to the user based on historical data of the user, before the conversation begins; Figure 4 & 5 and Figure 4 UserQuery 420 to Weather Bot asking for best restaurant and Weather Bot Answer and Determination/Action 422-426 along with Figure 5, [0059-61; 69] Bot Reply received by Bot Reply Analyzer 530 determines a degree of validity of [weather] bot reply with respect to the restaurant query (intercept/detect) [0059] and determines whether a bot switch (bot delegate control) is needed for the user conversation [0060] and may provide query/reply pairs (store(d) BOT delegation signals in a signal data store) to a bot recommendation model for recommending a bot to a user based on the query in the user's conversation with the weather bot (see Figure 4 UserQuery expresses intent "What is the best restaurant in Sunnyvale?") and the query/reply pair may be historical query/reply [0061] and may be user specified by the user or a previously matched bot [for that user] (i.e. particular to this user AND expressing user intent since user specified) [0061;69]);
            the BOT selecting component (140) is configured to receive an input query from a particular user, the input query specifying a particular intent of the particular user (Emery: Figure 4 & 5 and Figure 4 UserQuery 420 to Weather Bot asking "What is the best restaurant in Sunnyvale?" (i.e. intent of user is to find the best restaurant in Sunnyvale) and Figure 13 flow of UserQuery Request sent to Bot 1 and Bot reply with detected intent and a Query [to] model for Recommended Bot and can see related variations/details in Figures 6-12. Fig. 4 User request for a conversation with a Bot is received by the Conversational Bot Routing Engine at the User Request Analyzer 510 and forwarded to Conversation Bot Determiner where a Conventional Bot is determined based on the content of a user’s query) ;
the BOT selecting component (140) is configured to choose a selected conversational BOT that matches the input query from the collection of conversational BOTs based at least on a BOT delegation feature, derived from the signal data store (Emery: [0039-41]: the conversational bot routing engine 140 may receive a request from a web server or directly from the user ... the bot may be selected by the user or a default bot recommended to the user based on historical data of the user (derived from the signal data store) [0039] and the conversational bot routing engine 140 may store and train a bot recommendation model for dynamically selecting a bot that can best answer a given query from the user (choose a selected conversational BOT that matches the input query from the collection of conversational BOTs ) [0040]) and
          the BOT selecting component (140) is configured to provide an output result, via an output signal, that conveys the selected conversational BOT (Emery: [0070-71]: process moves to 616, where the better bot is recommended to the user or the user query is sent to the better bot for reply such that user is automatically redirected to the better bot. Fig. 5, [0062] the Conversational Bot Routing Engine 140 through the conversation bot recommender 540 in this example may receive a bot selection request from the user request analyzer 510 and/or a bot switch request from the bot reply analyzer 530. Based on either of the requests, and a corresponding query, the conversation bot recommender 540 can determine one or more matching bots using one of the bot recommendation models 555. A bot recommendation model may be used to map some features of the query and/or the user to a corresponding bot, based on historical data. The conversation bot recommender 540 may select one of the bot recommendation models 555 for bot recommendation based on user profile information of the user).
	Emery did not explicitly disclose detect BOT delegation instances in which calling conversational BOTs on the one or more computing devices that are remote from the system directly delegate control to called conversational BOTs on the one or more computing devices remote from the system to fulfill different intents when providing the different services; indicating that another conversational BOT has previously delegated control directly to the selected conversational BOT to fulfill the particular intent specified by the input query during a course of a previous natural language conversation.
	Sagar discloses the BOT-selecting component is configured to detect BOT delegation instances (fig. 8A and 8B – hand off between a first server bot and a second bot server) in which calling conversational BOTs (first server bot) on the one or more computing devices that are remote from the system directly delegate control (hand off) to called conversational BOTs (second server bot) on the one or more computing devices (220) remote from the system to fulfill different intents (HR services and computer ordering services) when providing the different services to the users via the natural language conversations [0060] (Sagar, fig. 8A & 8B, [0129 -0133], discloses a hand off/BOT delegation instances between a first server bot associated with HR services and a second server bot associated with computer ordering services. The first server bot communicates with a new user/employee to collect identifying information about the user. Based on information provided by the user during the conversation, the first server bot identifies an additional intent/service required by the user and hand off control directly to the second server bot to fulfil that intent. Example, [0131] the first bot server can reply to the third message with a fourth message 835, asking whether the user would “like a new computer.” By the user responding “Yes.” in a fifth message 840 to the fourth message 835, the bot code of the first bot server can determine that the session should be handed off to a second bot server. The second bot server can be associated with ordering computers, a first step for the new employee. To facilitate the hand off, the first bot server can send a transfer request to the second bot server. The transfer request can cause the session associated with the user to be unassociated with the first bot server and associated with the second bot server such that one or more new messages received that are associated with the session would be received by the second bot server rather than the first bot server);
	the BOT-selecting component is configured to choose a selected conversation BOT that matches the input query from the collection of conversation BOTs based at least on a BOT delegation feature, indicating that another conversational BOT has previously delegated control directly to the selected conversational BOT to fulfill the particular intent specified (request for new computer) by the input query during a course of a previous (maintaining previous conversation natural language session between users to bots and between bots) natural language conversation (Sagar [0052] discloses a bot server that can respond to natural-language questions and/or comments through a messaging application using natural-language messages; [0069] the bot server can maintain information of the user between conversations. The information can be used so that the bot server does not need to ask some questions every time a new conversation is started between the user and the bot server; [0083], message context which includes at least one or more of a time stamp of the HTTP post call message, enterprise data (e.g., information known to an enterprise), one or more previous messages from the user, a user profile of the user, one or more user preferences of the user, previous history of one or more interactions between the user and an enterprise associated with the bot server, or any combination thereof. In some examples, the previous history can include a past purchase, a past conversation, a past action, a past query, a past application program interface (API) call, a past data request, or a past data search; [0129; 0131] figs. 8A & 8B, disclose whenever a first server bot identifies a request for a new computer by a new user/employee, the first server bot always directly hand off control of the session to the second server bot to fulfil the request because it is the bot that has always fulfilled previous request for new computers).
One of ordinary skill would have been motivated to combine Emery and Sagar because these teachings are from the same field of endeavor with respect to disclosing techniques for using bots to offer one or more automated services.
Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Sagar into the teachings of Emery the motivation would have been the ability to fulfil multiple intents in one conversation by enabling direct session hand off between bots to fulfil different intents, Sagar, [0131-0133].

	Regarding claim 2, Emery modified by Sagar disclose the system of claim 1, wherein the BOT selecting component (140) is configured to:
detect a particular BOT delegation instance (First server bot/HR hand off to second server bot/IT/computer ordering) by a particular calling conversational BOT to a particular called conversational BOT responsive to detecting that the particular called conversational BOT inserts a reference to the particular called conversational BOT in a natural language message stream during a particular natural language conversation involving another user (Sagar, fig. 8A & 8B, [0129 -0133], discloses a hand off/BOT delegation instances from a first server bot associated with HR services to a second server bot associated with IT/computer ordering services when the first sever bot identifies a request for a new computer and identifies the second server bot as the bot that fulfilled a similar request in the past ([0011;0066;0083;0097 – storing previous delegation instances). The first server bot communicates with a new user/employee to collect identifying information about the user. Based on information provided by the user during the conversation, the first server bot identifies an additional intent/service required by the user and hand off control directly to the second server bot to fulfil that intent based previous delegation history identifying a bot that fulfilled a similar request. Example, [0131] the first bot server can reply to the third message with a fourth message 835, asking whether the user would “like a new computer.” By the user responding “Yes.” in a fifth message 840 to the fourth message 835, the bot code of the first bot server can determine that the session should be handed off to a second bot server. The second bot server can be associated with ordering computers, a first step for the new employee. To facilitate the hand off, the first bot server can send a transfer request to the second bot server. The transfer request can cause the session associated with the user to be unassociated with the first bot server and associated with the second bot server such that one or more new messages received that are associated with the session would be received by the second bot server rather than the first bot server).
The motivation to combine is similar to that of claim 1.

Regarding claim 3, Emery modified by Sagar disclose the system of claim 1, wherein the BOT selecting component is configured to:
detect a particular BOT delegation instance by a particular calling conversational BOT to a particular called conversational BOT responsive to detecting that the particular calling conversational BOT directly sends a call or command to the particular called conversational BOT during a particular natural language conversation involving another user (Sagar [0083], message context which includes at least one or more of a time stamp of the HTTP post call message, enterprise data (e.g., information known to an enterprise), one or more previous messages from the user, a user profile of the user, one or more user preferences of the user, previous history of one or more interactions between the user and an enterprise associated with the bot server, or any combination thereof. In some examples, the previous history can include a past purchase, a past conversation, a past action, a past query, a past application program interface (API) call, a past data request, or a past data search; [0129] figs. 8A & 8B, disclose whenever a first server bot identifies a request for a new computer by a new user/employee, the first server bot based on previous delegation instances where the first server bot directly hand off control of the session to the second server bot to fulfil the request because it is the bot that has always fulfilled previous request for new computers).
The motivation to combine is similar to that of claim 1.

Regarding claim 10, Emery modified by Sagar disclose the system of claim 1, wherein the BOT selecting component (140) is configured to: 
retrieve at least some of the BOT delegation signals (historical delegation data) from the signal data store (Emery [0039], the conversational bot routing engine 140 may receive a request from the web/app server 130, or directly from the user, for starting an online dialog with the user. The online dialog, also known as a chat session, may allow the user to receive answers to inquiries and receive information (retrieving some of delegation signal) from a bot via the conversational bot routing engine 140. The bot may be selected by the user or a default bot recommended to the user based on historical data of the user, before the conversation begins; [0053] the user may select a bot based on a previous recommendation from the conversational bot routing engine 140); 
generate one or more metadata items (bot is ignorant of a query) based at least on the BOT delegation signals that have been retrieved (Emery [0039], discloses when the conversational bot routing engine 140 determines that a reply provided by the user-specified bot is a valid answer to the query, the conversational bot routing engine 140 may recommend a new bot to the user and/or re-direct the user to the new bot to continue the conversation. This may happen when the user-specified bot provides a reply that reflects an ignorance (metadata) of the bot regarding the query, e.g. a reply like "I don't know" or a non-sense (metadata) reply that deviates from the query), 
each metadata item being associated with an identified conversational BOT and describing a property of the identified conversational BOT (Emery [0039], discloses when the conversational bot routing engine 140 determines that a reply provided by the user-specified bot is a valid answer to the query, the conversational bot routing engine 140 may recommend a new bot to the user and/or re-direct the user to the new bot to continue the conversation. This may happen when the user-specified bot provides a reply that reflects an ignorance (metadata) of the bot regarding the query, e.g. a reply like "I don't know" or a non-sense (metadata) reply that deviates from the query); [0047] FIG. 3, there are various domain-specific bots 300: weather (metadata) bots 310, restaurant (metadata) bots 320, hotel (metadata) bots 330, sport (metadata) bots 340, etc. Under each category, there may be one or more sub-categories. For example, the sport bots 340 may include basketball (metadata) bots 341, soccer (metadata) bots 344, baseball bots 347, etc.) and 
store said one or more metadata items in a metadata data store (Emery [0040] The conversational bot routing engine 140 may store and train a bot recommendation model for dynamically selecting a bot that can best answer a given query from a user; [0041] The conversation bots 150 are independent from each other. Each of the conversation bots 150 has its own expertise on one or more topics and has been trained based on its own model and data independent of other bots. When one of the conversation bots 150 receives a query out of its domain, e.g. when a weather bot receives a question about restaurants, the bot does not have a valid answer to the query and does not know whether or which of the other bots can provide a valid answer. In this case, the conversational bot routing engine 140 can help to determine an appropriate bot to answer this query; [0047] FIG. 3, there are various domain-specific bots 300: weather (metadata) bots 310, restaurant (metadata) bots 320, hotel (metadata) bots 330, sport (metadata) bots 340, etc. Under each category, there may be one or more sub-categories. For example, the sport bots 340 may include basketball (metadata) bots 341, soccer (metadata) bots 344, baseball bots 347, etc.))
The motivation to combine is similar to that of claim 1.

Regarding claim 11, Emery modified by Sagar disclose the system of claim 10, wherein one metadata item that is generated for a given conversational BOT indicates whether the given conversational BOT is capable of satisfying a specified intent (Emery [0040] The conversational bot routing engine 140 may store and train a bot recommendation model for dynamically selecting a bot that can best answer a given query from a user; [0041] The conversation bots 150 are independent from each other. Each of the conversation bots 150 has its own expertise on one or more topics and has been trained based on its own model and data independent of other bots. When one of the conversation bots 150 receives a query out of its domain, e.g. when a weather bot receives a question about restaurants, the bot does not have a valid answer to the query and does not know whether or which of the other bots can provide a valid answer. In this case, the conversational bot routing engine 140 can help to determine an appropriate bot to answer this query).
 wherein the one or more metadata items are generated by interpreting a given BOT delegation signal indicating that the given conversational BOT calls one or more other conversational BOTs during a given natural language conversation to perform the specified intent as evidence that the given conversational BOT cannot perform the specified intent (Emery [0040] The conversational bot routing engine 140 may store and train a bot recommendation model for dynamically selecting a bot that can best answer a given query from a user; [0041] The conversation bots 150 are independent from each other. Each of the conversation bots 150 has its own expertise on one or more topics and has been trained based on its own model and data independent of other bots. When one of the conversation bots 150 receives a query out of its domain, e.g. when a weather bot receives a question about restaurants, the bot does not have a valid answer to the query and does not know whether or which of the other bots can provide a valid answer. In this case, the conversational bot routing engine 140 can help to determine an appropriate bot to answer this query), and 
wherein the one or more metadata items are generated by interpreting a further BOT delegation signal indicating that another given conversational BOT is called by one or more further conversational BOTs to perform the specified intent during a further given natural language conversation as evidence that the another given conversational BOT performs the specified intent (Emery [0040] The conversational bot routing engine 140 may store and train a bot recommendation model for dynamically selecting a bot that can best answer a given query from a user; [0041] The conversation bots 150 are independent from each other. Each of the conversation bots 150 has its own expertise on one or more topics and has been trained based on its own model and data independent of other bots. When one of the conversation bots 150 receives a query out of its domain, e.g. when a weather bot receives a question about restaurants, the bot does not have a valid answer to the query and does not know whether or which of the other bots can provide a valid answer. In this case, the conversational bot routing engine 140 can help to determine an appropriate bot to answer this query).

As to claim(s) 13-14 the claim(s) are rejected with the same rational as claim(s) 1-2, respectively. 
As to claim(s) 20, the claim is rejected with the same rational as claim 1. 

Regarding claim 21, Emery modified by Sagar discloses the computer-readable storage device of claim 20, wherein the selected conversational BOT is selected based at least on the input query having one or more keywords (weather) indicative of the particular intent (Emery [0040] the conversational bot routing engine 140 may store and train a bot recommendation model for dynamically selecting a bot that can best answer a given query from a user; [0041] The conversation bots 150 are independent from each other. Each of the conversation bots 150 has its own expertise on one or more topics and has been trained based on its own model and data independent of other bots. When one of the conversation bots 150 receives a query out of its domain, e.g. when a weather bot receives a question about restaurants, the bot does not have a valid answer to the query and does not know whether or which of the other bots can provide a valid answer. In this case, the conversational bot routing engine 140 can help to determine an appropriate bot to answer this query), and
 the selected conversational BOT has previously fulfilled the particular intent during the course of the previous natural language conversation with another human user (Emery [0039] a bot may be selected by the user or a default bot recommended to the user based on historical data of the user, before the conversation begins; [0040] The conversational bot routing engine 140 may store and train a bot recommendation model for dynamically selecting a bot that can best answer a given query from a user; [0041] The conversation bots 150 are independent from each other. Each of the conversation bots 150 has its own expertise on one or more topics and has been trained based on its own model and data independent of other bots. When one of the conversation bots 150 receives a query out of its domain, e.g. when a weather bot receives a question about restaurants, the bot does not have a valid answer to the query and does not know whether or which of the other bots can provide a valid answer. In this case, the conversational bot routing engine 140 can help to determine an appropriate bot to answer this query; [0061] the bot reply analyzer 530 may provide query/reply pairs to the bot recommendation model trainer 550 for training a bot recommendation model. The bot recommendation model will be used for recommending a bot to a user based on a query. A query/reply pair may include a historical query and a historical reply corresponding to the historical query. The historical reply was provided by a conversational bot with an associated confidence score).
The motivation to combine is similar to that of claim 1.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emery et al. (US 2018/0181558 A1), in view of Sagar et al. (US 2017/0366621 A1), further in view of Plumb et al. (US 2017/0288942 A1).

Regarding claim 5, Emery modified by Sagar disclose the system of claim 1, wherein each BOT delegation signal in the signal data store includes at least: 
a first data item that identifies a specific calling conversational BOT (hotel bot 330); 
a second data item that identifies a specific called conversational BOT (hotel bot 1); and 
a third data item that identifies a specific intent (hotel reservation) that the specific called conversational BOT is called on to fulfill by the specific calling conversational BOT during a course of a specific natural language conversation involving the specific calling conversational BOT, the specific called conversational BOT, and a specific human user (Emery [0053; 69-70]: user request analyzer receives request from user and/or other related information ... user may select a bot based on previous recommendation from the conversational bot routing engine 140 [0053] ... the user query sent to bot, which is user specified or a previously found match and bot reply is analyzed to determined validity of reply and whether a bot switch is needed (indicating that another conversational BOT has previously delegated control to the selected conversational BOT to fulfill the particular intent specified by the input query) [0069] at 615, determines whether a better bot is found e.g. based on previously trained bot recommendation model and user is automatically redirected to the better bot (specified by the input query during a course of a previous natural language conversation) [0070]. In Fig. 3, conversation bots 300 delegate request/conversation to different bots based on previous recommendation and current request. Hotel request will be delegated to hotel bot 330 and then to hotel bot 1).
Emery and Sagar did not explicitly disclose where the specific natural language conversation does not involve the BOT selecting component.
Plumb discloses where the specific natural language (loudspeaker 206/microphone 208) conversation does not involve the BOT selecting component (Plumb, fig. 2 discloses microphone(s) 208 and loudspeakers (206) for natural language conversation. [0057] The primary bot 108 has the capability to retrieve, through the bot provisioning service 110, the contact details of one or more secondary bots 121-124, and communicate those details to the user terminal 106, thus allowing the user terminal 106 to connect to one or more of the plurality of secondary bots 121-124.Fig. 9, a dialog for gathering/collecting information that is used to create a profile for each bot. The dialog of gathering attributes of a bot does not involve a bot selection component, instead, the database of profiles will be presented to a selection component to select an  appropriate bot with capabilities to complete a given request. [0173] shows an example form by which a user may upload a bot to the portal. The form includes fields for a bot name 901, a description 902, a profile picture 903, an ID 904, and a section relating to the bot's capabilities 905. The capabilities section allows the user to specify the messaging capabilities of the bot, shown are a one-to-one messaging capability 907 (i.e. can the bot function in a one bot to one user messaging scenario), a group messaging capability 908 (i.e. can the bot function in a one bot to multiple user group messaging scenario), and an audio calling capability 910. The audio calling capability 910 is shown as a one-to-one capability, but it is not excluded than a group audio calling capability may be provided. 
One of ordinary skill would have been motivated to combine Emery, Sagar and Plumb because these teachings are from the same field of endeavor with respect to disclosing techniques for using bots to offer one or more automated services.
Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Plumb into the teachings of Emery and Sagar, the motivation would have been to create a database of profiles for each bot indicating capabilities of the bot so that the information can be retrieved and presented to a bot selection component to match a request with an appropriate bot with capabilities to fulfil the intent of a request, Plumb, [fig.9].










Claim 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emery et al. (US 2018/0181558 A1), in view of Sagar et al. (US 2017/0366621 A1), further in view of Hosabettu et al. (US 2017/0269972 A1).

Regarding claim 6, Emery modified by Sagar disclose the system of claim 1, wherein the BOT selecting component includes a search engine that is configured to: 
generate scores for conversational BOTs under consideration (Emery [0064]  discloses a conversation bot recommender 540 may select a new matching bot from the one or more matching bots, e.g. based on confidence scores associated with the matching bots determined (i.e. matching generated scores for each bot under consideration based on response to a query/request) by the bot recommendation model. The conversation bot recommender 540 may then recommend the new matching bot to the user; [0088] discloses that a bot recommendation model may be trained based on historical pairs of queries and corresponding valid replies from corresponding bots….The bot recommendation model can also be utilized to determine a confidence score for each matching bot),
 the scores reflecting extents to which the conversational BOTs under consideration match the input query (Emery [0088] discloses that a bot recommendation model may be trained based on historical pairs of queries and corresponding valid replies from corresponding bots….The bot recommendation model can also be utilized to determine a confidence score for each matching bot; [0090]  discloses a matching bot confidence score determiner 940 (i.e. determining a score for a bot based how in this example may receive the one or more matching bots and the selected model from the matching bot determiner 930, and determine a confidence score for each matching bot based on the selected model. The matching bot confidence score determiner 940 may then send the matching bots with their confidence scores to the matching bot ranker 950 for ranking. Therefore, Emery teaches generating confidence scores for BOTs, the scores based on the recommendation model generated and BOTs are ranked for selection to answer input to a request/query), 
choose the selected conversational BOT that matches the input query from among the conversational BOTs under consideration based at least on the scores (Emery [0064] discloses a conversation bot recommender 540 may select a new matching bot from the one or more matching bots, e.g. based on confidence scores associated with the matching bots determined (i.e. matching generated scores for each bots under consideration to a query/request) by the bot recommendation model. The conversation bot recommender 540 may then recommend the new matching bot to the user; [0090] a matching bot confidence score determiner 940 (i.e. determining a score for pairing of request/response for each bot) in this example may receive the one or more matching bots and the selected model from the matching bot determiner 930, and determine a confidence score for each matching bot based on the selected model. The matching bot confidence score determiner 940 may then send the matching bots with their confidence scores to the matching bot ranker 950 for ranking);
wherein the output result is provided to a particular user computing device that submits the input query to the search engine (Emery [0051], the conversational bot routing engine may take an action 426 of recommending a new matching bot to the user, e.g. by informing the user (particular user): "I believe a restaurant Bot can answer this question better. Do you want me to connect you to a restaurant Bot?" In one embodiment, the conversational bot routing engine can automatically redirect the user to the restaurant Bot without asking the user).
Emery modified by Sagar did not explicitly disclose wherein the scores are based at least in part on respective BOT delegation features reflecting instances in which other conversational BOTS delegated control to the conversational BOTS under consideration during multiple previous natural language conversations involving other users.
Hosabettu discloses wherein the scores are based at least in part on respective BOT delegation features reflecting instances in which other conversational BOTS delegated control directly to the conversational BOTS under consideration during multiple previous natural language conversations involving other users (Hosabettu [0052] discloses the calculation of a rank order (score) of a BOT). The rank order is calculated using the frequency (BOT delegation features reflecting instances in which other conversational BOTS delegated control to the conversational BOTS) of requests to the BOT, the number of requests handled by the BOT which also represents the number of times the BOT is delegated control by another BOT (BOT delegation features reflecting instances in which other conversational BOTS delegated control directly to the conversational BOTS based on the ranking of calculated using the frequency of requests to the BOT)). 
One of ordinary skill would have been motivated to combine Emery, Sagar and Hosabettu because these teachings are from the same field of endeavor with respect to disclosing techniques for using bots to offer one or more automated services.
Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Hosabettu into the teachings of Emery and Sagar, the motivation would have been the integration of a plurality of BOTs by synchronizing data amongst the plurality of BOTs based on a maturity score, to automate one or more services offered by the BOTs, thus enhancing the user experience, Hosabettu, [Abstract].

Regarding claim 12, Emery modified by Sagar disclose the system of claim 10, wherein one metadata item that is generated for a given conversational BOT is a rating score (confidence score) associated with the given conversational BOT (Emery [0064]  discloses a conversation bot recommender 540 may select a new matching bot from the one or more matching bots, e.g. based on confidence scores associated with the matching bots determined (i.e. matching generated scores for each bot under consideration based on response to a query/request) by the bot recommendation model. The conversation bot recommender 540 may then recommend the new matching bot to the user).
Emery and Sagar did not explicitly disclose wherein the rating score for the given conversational BOT is derived based at least one or more rating scores that are respectively associated with one or more other conversational BOTs that are interactively linked to the given conversational BOT.
Hosabettu discloses wherein the rating score for the given conversational BOT is derived based at least one or more rating scores that are respectively associated with one or more other conversational BOTs that are interactively linked to the given conversational BOT (Hosabettu [0052] discloses the calculation of a rank order (score) of a BOT. The rank order is calculated using the frequency (BOT delegation features reflecting instances in which other conversational BOTS delegated control to the conversational BOTS) of requests to the BOT, the number of requests handled by the BOT which also represents the number of times the BOT is delegated control by another BOT (BOT delegation features reflecting instances in which other conversational BOTS delegated control to the conversational BOTS)). 
One of ordinary skill would have been motivated to combine Emery, Sagar and Hosabettu because these teachings are from the same field of endeavor with respect to disclosing techniques for using bots to offer one or more automated services.
Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Hosabettu into the teachings of Emery and Sagar the motivation would have been the integration of a plurality of BOTs by synchronizing data amongst the plurality of BOTs based on a maturity score, to automate one or more services offered by the BOTs, thus enhancing the user experience, Hosabettu, [Abstract].

Claim 7- 9 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emery et al. (US 2018/0181558 A1), in view of Sagar et al. (US 2017/0366621 A1), in view of Dombroski et al. (US 2003/0023463 A1), further in view of Hosabettu et al. (US 2017/0269972 A1).

Regarding claim 7, Emery modified by Sagar disclose the system of claim 1, wherein the BOT selecting component includes a recommendation engine that is configured to (fig. 5, 140 includes Bot recommender 540) that is configured to: receive an input signal (confidence score associated with each bot) that identifies a reference conversational BOT (Emery [0064]  discloses a conversation bot recommender 540 may select a new matching bot from the one or more matching bots, e.g. based on confidence scores associated with the matching bots determined (i.e. matching generated scores for each bots under consideration to a query/request) by the bot recommendation model); 
receive an input signal that identifies a reference conversational BOT having a current natural language conversation with the particular user (Emery: figure 1 and 5 Conversational Bot Routing Engine 140 that intercepts signals and external to Conversational Bots 150-1_3; Fig.6, in step 604, user request is intercepted and analysis a user’s request. Also, in step 612 bot reply is intercepted and analyzed),
generate scores for conversational BOTs under consideration (Emery [0064]  discloses a conversation bot recommender 540 may select a new matching bot from the one or more matching bots, e.g. based on confidence scores associated with the matching bots determined (i.e. matching generated scores for each bots under consideration to a query/request) by the bot recommendation model. The conversation bot recommender 540 may then recommend the new matching bot to the user; [0088] discloses that a bot recommendation model may be trained based on historical pairs of queries and corresponding valid replies from corresponding bots….The bot recommendation model can also be utilized to determine a confidence score for each matching bot),
the scores reflecting extents to which the conversational BOTs under consideration complement the reference conversational BOT having the current natural language conversation with the particular user (Emery [0088] discloses that a bot recommendation model may be trained based on historical pairs of queries and corresponding valid replies from corresponding bots….The bot recommendation model can also be utilized to determine a confidence score for each matching bot; [0090]  discloses a matching bot confidence score determiner 940 (i.e. determining a score for a bot based how in this example may receive the one or more matching bots and the selected model from the matching bot determiner 930, and determine a confidence score for each matching bot based on the selected model. The matching bot confidence score determiner 940 may then send the matching bots with their confidence scores to the matching bot ranker 950 for ranking. Therefore, Emery teaches generating confidence scores for BOTs, the scores based on the recommendation model generated and BOTs are ranked for selection to answer input to a request/query), 
choose another selected conversational BOT from among the conversational BOTs under consideration based at least on the scores (Emery [0064] discloses a conversation bot recommender 540 may select a new matching bot from the one or more matching bots, e.g. based on confidence scores associated with the matching bots determined (i.e. matching generated scores for each bots under consideration to a query/request) by the bot recommendation model. The conversation bot recommender 540 may then recommend the new matching bot to the user; [0090] a matching bot confidence score determiner 940 (i.e. determining a score for pairing of request/response for each bot) in this example may receive the one or more matching bots and the selected model from the matching bot determiner 930, and determine a confidence score for each matching bot based on the selected model. The matching bot confidence score determiner 940 may then send the matching bots with their confidence scores to the matching bot ranker 950 for ranking); and 
send another output result that conveys the another selected conversational BOT to a target entity (Emery [0064] discloses a conversation bot recommender 540 may select a new matching bot (another selected bot) from the one or more matching bots, e.g. based on confidence scores associated with the matching bots determined (i.e. matching generated scores for each bots under consideration to a query/request) by the bot recommendation model. The conversation bot recommender 540 may then recommend the new matching bot to the user; [0088] discloses that a bot recommendation model may be trained based on historical pairs of queries and corresponding valid replies from corresponding bots….The bot recommendation model can also be utilized to determine a confidence score for each matching bot).
Emery and Sagar did not explicitly disclose the scores reflecting extents to which the conversational BOTs under consideration complement the reference conversational BOT having the current natural language conversation with the particular user; wherein the scores are based at least in part on respective conversational BOT delegation features reflecting instances in which other conversational BOTS delegated control directly to the conversational BOTS under consideration during multiple previous natural language conversations involving other users.
Dombroski discloses the scores (rating/ranking preferences) reflecting extents to which the conversational BOTs under consideration complement the reference conversational BOT having the current natural language conversation with the particular user (Dombroski [0093], discloses Specific Matrix Generated Requirements (SMGR) which are determined by ranking the seven categories of preferences listed in Table 13 and using the two highest ranking categories to generate the SMGR. Each of the seven categories is rated on a scale from 1 to 5 by the user, with 5 being the highest rating. [0014] ranked user preferences are maintained in a storage device a database of user profile information including information regarding air travel booking preferences, car booking preferences, hotel booking preferences and personal preference air travel ratings. The processor also is programmed to receive a travel request input including travel request data gathered from a user's calendar application and to use the stored user profile information and the travel request data to automatically formulate a travel request in response to the travel request input, the travel request including airline, hotel and rental car reservation information. The business rules also include rules for automatically executing a car booking process/engine (complementary bot) and automatically executing a hotel booking process/engine (complementary bot). The car book engine and the hotel booking engine are complementary based on the current conversation with a travel requesting bot. [0034] FIG. 13 is a flow diagram showing the process by which a car can be booked using previously supplied user information/ranked user preferences. [0035] FIG. 14 is a flow diagram showing the process by which a hotel can be booked using previously supplied user information. A profile of a user’s previous booking preferences is maintained in a database and used to automatically fulfil future booking request using booking engines (bots). Therefore, as indicated in [0015] when a system receives a  travel request that includes airline, rental car, and hotel reservation. The system refers to a database of a user’s travel profiles created based on the user’s previous travel preferences and automatically book an airline, hotel and a car using respective complementary booking engines/bots).
One of ordinary skill would have been motivated to combine Emery, Sagar and Dombroski because these teachings are from the same field of endeavor with respect to the use of bots/booking engines to fulfil a client’s request.
Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill to incorporate the teachings of Dombroski into the teachings of Emery and Sagar as doing such would enable automatic booking of a user’s travel request based on previous booking preferences, thus, enhancing the user’s experience with the booking system, Dombroski, [0014-0015].
Emery, Sagar and Dombroski did not explicitly disclose wherein the scores are based at least in part on respective conversational BOT delegation features reflecting instances in which other conversational BOTS delegated control directly to the conversational BOTS under consideration during multiple previous natural language conversations involving other users.
Hosabettu discloses wherein the scores are based at least in part on respective conversational BOT delegation features reflecting instances in which other conversational BOTS delegated control directly to the conversational BOTS under consideration during multiple previous natural language conversations involving other users (Hosabettu [0052] discloses the calculation of a rank order (score) of a BOT). The rank order is calculated using the frequency (BOT delegation features reflecting instances in which other conversational BOTS delegated control to the conversational BOTS) of requests to the BOT, the number of requests handled by the BOT which also represents the number of times the BOT is delegated control by another BOT (BOT delegation features reflecting instances in which other conversational BOTS delegated control directly to the conversational BOTS). 
One of ordinary skill would have been motivated to combine Emery, Sagar, Dombroski and Hosabettu because these teachings are from the same field of endeavor with respect to disclosing techniques for using bots to offer one or more automated services.
Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Hosabettu into the teachings of Emery, Sagar and Dombroski, the motivation would have been the integration of a plurality of BOTs by synchronizing data amongst the plurality of BOTs based on a maturity score, to automate one or more services offered by the BOTs, thus enhancing the user experience, Hosabettu [Abstract].

Regarding claim 8, Emery, Sagar, Dombroski and Hosabettu disclose the system of claim 7, wherein the target entity is a particular user computing device operated by the particular user (Emery [0038] discloses a user 110-1…. FIG. 1 describes a web-based or app-based server, the disclosed methods in the present teaching can also be applied on other types of conversational bots, e.g. a conversational bot located on a local device of the user (a particular user computing device operated by the particular user); [0051], the conversational bot routing engine may take an action 426 of recommending a new matching bot to the user, e.g. by informing the user: "I believe a restaurant Bot can answer this question better. Do you want me to connect you to a restaurant Bot?" In one embodiment, the conversational bot routing engine can automatically redirect the user to the restaurant Bot without asking the user; [0006] discloses that the present teaching is directed to methods, systems, and programming for facilitating a user-machine conversation).
The motivation to combine is similar to that of claim 7.

Regarding claim 9, Emery, Sagar, Dombroski and Hosabettu disclose the system of claim 7, wherein the target entity is the reference conversational BOT (i.e. restaurant bot) (Emery [0051], the conversational bot routing engine may take an action 426 of recommending a new matching bot to the user, e.g. by informing the user: "I believe a restaurant Bot (target entity) can answer this question better. Do you want me to connect you to a restaurant Bot?" In one embodiment, the conversational bot routing engine can automatically redirect the user to the restaurant Bot without asking the user).
The motivation to combine is similar to that of claim 7.
As to claim(s) 15 the claim(s) are rejected with the same rational as claim(s) 7-9. 
As to claim(s) 16-18 the claim(s) are rejected with the same rational as claim(s) 7-9, respectively. 




Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emery et al. (US 2018/0181558 A1), in view of Sagar et al. (US 2017/0366621 A1), further in view of Fung et al. (US 2018/0083894 A1).

Regarding claim 22, Emery and Sagar disclose the computer-readable storage device of claim 20, but did not explicitly disclose wherein automatically detecting the BOT delegation instances comprises detecting a particular symbol in each of the natural language conversations, the particular symbol indicating that the calling conversational BOTs have referred to the called conversational BOTs during the natural language conversations.
Fung discloses wherein automatically detecting the BOT delegation instances comprises detecting a particular symbol in each of the natural language conversations, the particular symbol indicating that the calling conversational BOTs have referred to the called conversational BOTs during the natural language conversations (Fung [0054] discloses a user participating in a conversation may be enabled to invoke a specific bot or a bot performing a specific task, e.g., by typing a bot name or bot handle (e.g., taxi, @taxibot, @movies, etc.), by using a voice command (e.g., "invoke bankbot", etc.), by activation of a user interface element (e.g., a button or other element labeled with the bot name or handle), etc. Once a bot is invoked, a user 125 may send a message to the bot via messaging application 103a/103b in a manner similar to sending messages to other users 125. For example, to order a taxi, a user may type "@taxibot get me a cab"; to make hotel reservations, a user may type "@hotelbot book a table for 4 at a Chinese restaurant near me.";  [0058] a user may invoke a taxi bot, e.g., by sending a message "@taxibot get me a cab” (detecting the taxibot symbol in the conversation). Messaging application 103b may automatically cause the bot module in the taxi hailing application be launched (automatically detecting a bot instance based on the symbol @taxibot). In this manner, a bot may be implemented locally on a client device such that the user can engage in conversation with the bot via messaging application 103; [0069]  if a first user of two users that have consented to suggestions based on conversation content, sends a message "do you want to grab a bite? How about Italian?" a response may be suggested to the second user, e.g. "@assistant lunch, Italian, table for 2". In this example, the suggested response includes a bot (identified by the symbol @ and bot handle assistant). If the second user selects this response, the assistant bot is added to the conversation and the message is sent to the bot. A response from the bot may then be displayed in the conversation, and either of the two users may send further messages to the bot).
One of ordinary skill would have been motivated to combine Emery, Sagar and Fung because these teachings are from the same field of endeavor with respect to the use of bots/digital assistants to fulfil a client’s request.
Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill to incorporate the teachings of Fung in the combination of Emery and Sagar as doing such would enable suggestions to the first messaging application based on input from at least one of the first user and the at least one other user, Fung [0015].

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emery et al. (US 2018/0181558 A1), in view of Sagar et al. (US 2017/0366621 A1), further in view of Dombroski et al. (US 2003/0023463 A1).

Regarding claim 23, Emery and Sagar did not explicitly disclose the method of claim 13, wherein the selected conversational BOT comprises a car rental BOT and the another conversational BOT comprises a hotel BOT that has previously delegated control directly to the car rental BOT during the previous natural language conversation without involvement of the BOT-selecting component.
Dombroski discloses wherein the selected conversational BOT comprises a car rental BOT and the another conversational BOT comprises a hotel BOT (booking engine) that has previously delegated control directly to the car rental BOT (booking engine) during the previous (booking preferences) natural language ([0040] microphone and a speaker) conversation without involvement of the BOT-selecting component (Dombroski [0014] discloses maintain in a storage device a database of user profile information including information regarding air travel booking preferences, car booking preferences, hotel booking preferences and personal preference air travel ratings. The processor also is programmed to receive a travel request input including travel request data gathered from a user's calendar application and to use the stored user profile information and the travel request data to automatically formulate a travel request in response to the travel request input, the travel request including airline, hotel and rental car reservation information. The business rules also include rules for automatically executing a car booking process and automatically executing a hotel booking process. [0034] FIG. 13 is a flow diagram showing the process by which a car can be booked using previously supplied user information. [0035] FIG. 14 is a flow diagram showing the process by which a hotel can be booked using previously supplied user information. A profile of a user’s previous booking preferences is maintained in a database and used to automatically fulfil future booking request using booking engines (bots). Therefore, as indicated in [0015] when a system receives a  travel request that includes airline, rental car, and hotel reservation. The system refers to a database of a user’s travel profiles created based on the user’s previous travel preferences and automatically book an airline, hotel and a car using respective booking engines).
One of ordinary skill would have been motivated to combine Emery, Sagar and Dombroski because these teachings are from the same field of endeavor with respect to the use of bots/booking engines to fulfil a client’s request.
Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill to incorporate the teachings of Dombroski into the teachings of Emery and Sagar as doing such would enable automatic booking of a user’s travel request based on previous booking preferences, thus, enhancing the user’s experience with the booking system, Dombroski, [0014-0015].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following publications show the state of the art related to refining a client request and the use of digital assistant/bot to fulfil the intent of a request.
Mace et al. (US 2007/0260495 A1)
Carson et al. (US 2014/036885 A1)
Napolitano (US 2017/0068423 A1)
Dawson et al. (US 2017/0279682 A1)
Herrero Garcia et al. (US 5,187,735)
Collier et al. (US 2002/0087366 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXON F DABIPI whose telephone number is (571)270-3673. The examiner can normally be reached 8:30 -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.F.D/ Examiner, Art Unit 2451                                                                                                                                                                                             

/Chris Parry/Supervisory Patent Examiner, Art Unit 2451